DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5 & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 4, limitation a sample selection component that randomly selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 5, limitation a sample selection component that receives input identifying metadata factors associated with a potential degree of variation in the performance accuracy of the machine learning model, and wherein the sample selection component selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population based on the at least some of the data samples respectively comprising one or more of the metadata factors was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0008] in the specification is a copy of claim 5.

Regarding claim 17, limitation selecting, by the system, a first subset of the data samples included in the initial set from a collection of population data samples for the sample population using a random selection method was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-13, 16-19, 21-22 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitation the data samples at line 8 references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 4, 
1.	Limitation the data samples at line 3 references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation perform an inferencing task on an initial set of data samples included in a sample population as recited in claim 1 indicates that sample population was generated with initial set of data samples. Claim 4 further recites limitation selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population. It is unclear how initial set of data samples was in sample population could be selected from a collection of population data samples and for the sample population.

Regarding claim 5,
1.	Limitation the data samples at line 5 references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation perform an inferencing task on an initial set of data samples included in a sample population as recited in claim 1 indicates that sample population was generated with initial set of data samples. Claim 5 further recites limitation selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population… It is unclear how initial set of data samples was in sample population could be selected from a collection of population data samples and for the sample population;
3.	Limitation the metadata factors at line 8 references to other items in the claim. It is unclear what item is being referenced. 

Regarding claim 6, limitation the data samples at line 2 references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 8, 
1.	There is insufficient antecedent basis for limitation the subgroup performance in the claim;
2.	It is unclear how the active learning component is performed as recited (i.e., an active learning component that identifies underperforming subgroups of the subgroups based on the subgroup performance or uncertainty measures associated with the underperforming subgroups failing to satisfy the threshold subgroup performance measure; and an active sampling component that retrieves additional data samples for the underperforming subgroups from a collection of population data samples for the sample population and adds the additional data samples to at least one of a training dataset, test dataset, validation dataset or a regulatory validation dataset) if the machine learning model is deployed according to the requirement of the threshold performance measure (i.e., the machine learning model meets an acceptable level of performance for deployment… based on whether the subgroup performance measures respectively satisfy a threshold subgroup performance measure) as recited in claim 1.
For at least the reasons as noted, the features of claim 8 are optional.

Claims 9-13 are rejected at least by virtue of their dependencies from claim 8.

Regarding claim 10, it is unclear how to retrieve the additional data samples continually (i.e., the active sampling component continues to retrieve the additional data samples) when the additional data samples were retrieved as recited in claim 8 (i.e., an active sampling component that retrieves additional data samples for the underperforming subgroups…). For example, additional data samples comprise ADS1, ADS2 & ADS3 were retrieved as indicated in claim 8. It is unclear how to retrieve the additional data samples ADS1, ADS2 & ADS3 continually as recited in claim 10. 
For at least the reasons as noted, the features of claim 10 are optional.

Regarding claim 11, it is unclear how to select additional data samples that maximize a change to the difficulty score (i.e., the active sampling component further selects the additional data samples that maximize a change to the difficulty score) when the additional data samples were retrieved as recited in claim 8 (i.e., an active sampling component that retrieves additional data samples for the underperforming subgroups from a collection of population data samples).
For at least the reasons as noted, the features of claim 11 are optional.

Regarding claim 12, it is unclear how to select additional data samples based on the priority scores (i.e., the active sampling component further selects the additional data samples from the potential new data samples based on the priority scores) when the additional data samples were retrieved as recited in claim 8 (i.e., an active sampling component that retrieves additional data samples for the underperforming subgroups from a collection of population data samples).
For at least the reasons as noted, the features of claim 12 are optional.

Claims 16 & 24 include features analogous to claim 1. Claims 16 & 24 are rejected for at least the reasons as noted with regard to claim 1.

Regarding claim 17, 
1.	Limitation the data samples at line 3 references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation perform an inferencing task on an initial set of data samples included in a sample population as recited in claim 16 indicates that sample population was generated with initial set of data samples. Claim 17 further recites limitation selecting, by the system, a first subset of the data samples included in the initial set from a collection of population data samples for the sample population. It is unclear how initial set of data samples was in sample population could be from a collection of population data samples and for the sample population.

Regarding claim 18, limitation the data samples at line 2 references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 19, limitation the field references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 21, it is unclear how to retrieve the additional data samples continually (i.e., continuing, by the system, the retrieving of the additional data samples) when the additional data samples were retrieved as recited in claim 20 (i.e., retrieving, by the system, additional data samples for the underperforming subgroups …). For example, additional data samples comprise ADS1, ADS2 & ADS3 were retrieved as indicated in claim 20. It is unclear how to retrieve the additional data samples ADS1, ADS2 & ADS3 continually as recited in claim 21. 
For at least the reasons as noted, the features of claim 21 are optional.

As recited in claim 20, additional data samples for the underperforming subgroups from a collection of population data samples. Claim 22 recites that the additional data samples from the potential new data samples. It is unclear whether additional data samples from a collection of population data samples or the potential new data samples.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 & 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUGHES et al. [US 2020/0202171 A1], hereinafter referred to as HUGHES.

Regarding claim 1, HUGHES teaches as system. The system as taught in HUGHES reads on claim 1 as shown below.

CLAIMS 1, 16 & 24
A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a model training component that trains a machine learning model to perform an inferencing task on an initial set of data samples included in a sample population; 



a performance evaluation component that determines subgroup performance measures for subgroups of the data samples respectively associated with different metadata factors,

wherein the subgroup performance measures reflect performance accuracy of the machine learning model with respect to the subgroups; and 
an approval regulation component that determines whether the machine learning model meets an acceptable level of performance for deployment in a field environment based on whether the subgroup performance measures respectively satisfy a threshold subgroup performance measure.
HUGHES et al.
A system, comprising: 
memory that stores instructions (HUGHES, [0225]); and 
a processor that executes instructions stored in the memory (HUGHES, [0225]), wherein the instructions are executed to perform a method comprises: 
a machine learning model, wherein the machine learning model is trained with a training set (HUGHES, [0153]) from a database (HUGHES, [0147]), wherein the machine learning model is trained to perform a task such as predicting annotation on unannotated data (HUGHES, [0146]);    
confidence scores corresponding to predicted classes of samples are determined (HUGHES, [0196]), wherein each class of predicted classes of samples is associated with certain criteria (HUGHES, [0148]), 
wherein the confidence scores reflect prediction accuracy of the machine learning model with respect to the predicted classes of samples (HUGHES, [0197]);   
the machine learning model is determined to be champion for deployment (HUGHES, [0162]) to a client system (HUGHES, [0057]) based on whether the confidence scores meet a threshold value (HUGHES, [0197]).





Regarding claim 2, HUGHES further teaches that the subgroup performance measures respectively comprise uncertainty estimate values representative of a degree of uncertainty in the performance accuracy of the machine learning model with respect to the subgroups, and wherein the threshold subgroup performance measure comprises a maximum uncertainty value (HUGHES, [0197]).

Regarding claim 3, HUGHES further teaches that the subgroup performance measures respectively comprise lower prediction bound values of the performance accuracy of the machine learning model with respect to the subgroups, and wherein the threshold subgroup performance measure comprises a minimum lower prediction bound value (HUGHES, [0197]).

Regarding claim 4, HUGHES further teaches a sample selection component that randomly selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population (HUGHES, [0203]).

Regarding claim 5, HUGHES further teaches a sample selection component that receives input identifying metadata factors associated with a potential degree of variation in the performance accuracy of the machine learning model (HUGHES, [0206][Wingdings font/0xE0][0207] & [0214]), and wherein the sample selection component selects at least some of the data samples included in the initial set from a collection of population data samples for the sample population (HUGHES, [0203]) based on the at least some of the data samples respectively comprising one or more of the metadata factors (HUGHES, [0206][Wingdings font/0xE0][0207]).

Regarding claim 6, HUGHES further teaches that a grouping component that generates the different subgroups of the data samples based on the different metadata factors (HUGHES, [0148]).

Regarding claim 7, HUGHES further teaches that based on a determination that a subgroup of the subgroups has a subgroup performance measure that fails to satisfy the threshold subgroup performance measure, the approval regulation component disapproves the machine learning model as having the acceptable level of performance for deployment in the field environment on new data samples included in the subgroup (HUGHES, [0154] & [0162]).

Claims 8-13 are optional as indicated in the 35 USC 112 section. Therefore, whether HUGHES discloses the features of claims 8-13, the teaching in HUGHES still reads on the claimed invention.

Regarding claim 8, HUGHES further teaches that an active learning component that identifies underperforming subgroups of the subgroups based on the subgroup performance or uncertainty measures associated with the underperforming subgroups failing to satisfy the threshold subgroup performance measure; and an active sampling component that retrieves additional data samples for the underperforming subgroups from a collection of population data samples for the sample population and adds the additional data samples to at least one of a training dataset, test dataset, validation dataset or a regulatory validation dataset (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 9, HUGHES further teaches that the model training component further updates the machine learning model using at least one of a training dataset, test dataset, validation dataset or a regulatory validation dataset, resulting in an updated machine learning model, and wherein the performance evaluation component further updates the subgroup performance and uncertainty measures based on the performance accuracy of the updated machine learning model with respect to the underperforming subgroups (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 10, HUGHES further teaches that the active sampling component continues to retrieve the additional data samples and the model training component continues to train, update and validate the machine learning model using the additional data samples until all of the subgroup performance measures respectively satisfy the threshold subgroup performance measure or maximum amount, by cost or count, of the additional data samples authorized for retrieval has been reached (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 11, HUGHES further teaches that the active sampling component further determines a difficulty score for the underperforming subgroups, and wherein the active sampling component further selects the additional data samples that maximize a change to the difficulty score (HUGHES, [0154] & [0198][Wingdings font/0xE0][0199]).

Regarding claim 12, HUGHES further teaches that the active sampling component determines priority scores for potential new data samples based on the subgroup performance and uncertainty measures of the underperforming subgroups that the potential new data samples respectively belong, and wherein the active sampling component further selects the additional data samples from the potential new data samples based on the priority scores (HUGHES, [0154] & [0198][Wingdings font/0xE0][0199]).

Regarding claim 13, HUGHES further teaches that the active sampling component further determines an amount of the additional data samples to retrieve using an entitlement function, including first amount of additional training data samples of the additional data samples and a second amount of additional validation data samples of the additional data samples (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 15, HUGHES further teaches that the threshold subgroup performance measure is based on an accepted level of performance accuracy of an entity that currently performs the inferencing task in the field (HUGHES, [0196][Wingdings font/0xE0][0197] & [0216]).

Regarding claim 17, HUGHES further teaches the steps of 
selecting, by the system, a first subset of the data samples included in the initial set from a collection of population data samples for the sample population using a random selection method (HUGHES, [0203]); and 
selecting, by the system, a second subset of the data samples included in the initial set from the collection of population data samples based on respective data samples included in the second subset comprising one or more metadata factors previously determined to be associated with a potential degree of variation in the performance accuracy of the machine learning model (HUGHES, [0023], [0206][Wingdings font/0xE0][0207] & [0214]).

Regarding claim 18, HUGHES further teaches the step of determining, by the system, the different subgroups of the data samples based on the different metadata factors (HUGHES, [0148]).

Regarding claim 19, HUGHES further teaches the step of generating, by the system, usage exception information identifying a subgroup of the subgroups that the machine learning model does not have the acceptable level of performance on for deployment in the field based on a determination that subgroup has a subgroup performance measure that fails to satisfy the threshold subgroup performance measure (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 20, HUGHES further teaches the steps of identifying, by the system, underperforming subgroups of the subgroups based on the subgroup performance measures associated with the underperforming subgroups failing to satisfy the threshold subgroup performance measure; retrieving, by the system, additional data samples for the underperforming subgroups from a collection of population data samples for the sample population (HUGHES, [0198][Wingdings font/0xE0][0199]); and updating, by the system, the machine learning model based on re-training the machine learning model using the additional data samples, resulting in an updated machine learning model (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 21, HUGHES further teaches the steps of 
updating, by the system, the subgroup performance measures based on the performance accuracy and uncertainty of the updated machine learning model with respect to the underperforming subgroups (HUGHES, [0198][Wingdings font/0xE0][0199]); and 
continuing, by the system, the retrieving of the additional data samples and the updating of the machine learning model using the additional data samples until all of the subgroup performance measures respectively satisfy the threshold subgroup performance measure or maximum amount of the additional data samples authorized for retrieval has been reached (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 22, HUGHES further teaches the steps of evaluating, by the system, potential new data samples based on a degree to which the potential new data samples will contribute to optimizing the performance accuracy of the machine learning model; and selecting, by the system, the additional data samples from the potential new data samples based on the evaluating (HUGHES, [0154] & [0198][Wingdings font/0xE0][0199]).

Regarding claim 23, HUGHES further discloses the step of determining, by the system, an amount of the additional data samples to retrieve using an entitlement function (HUGHES, [0198][Wingdings font/0xE0][0199]).

Regarding claim 25, HUGHES further discloses the steps of:
identifying underperforming subgroups of the subgroups based on the subgroup performance measures associated with the underperforming subgroups failing to satisfy the threshold subgroup performance measure (HUGHES, [0198][Wingdings font/0xE0][0199]); 
retrieving additional data samples for the underperforming subgroups from a collection of population data samples for the sample population (HUGHES, [0198][Wingdings font/0xE0][0199]); 
updating the machine learning model based on re-training the machine learning model using the additional data samples, resulting in an updated machine learning model (HUGHES, [0198][Wingdings font/0xE0][0199]); and 
updates the subgroup performance measures based on the performance accuracy of the updated machine learning model with respect to the underperforming subgroups (HUGHES, [0198][Wingdings font/0xE0][0199]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HUGHES et al. [US 2020/0202171 A1], hereinafter referred to as HUGHES, in view of NEUMANN et al. [US 2016/0210435 A1], hereinafter referred to as NEUMANN.

Regarding claim 14, HUGHES further teaches that the data samples comprise images and the different metadata factors include image-based factors (HUGHES, [0142] & [0148]).
HUGHES does not explicitly teach that images are medical images and the different metadata factors includes clinical factors.
NEUMANN teaches that teach that images are medical images and the different metadata factors includes clinical factors (NEUMANN, [0057]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in NEUMANN into HUGHES in order to manage image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        July 10, 2022